DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/10/2022 has been entered.
Claim Objections
3.	Claim 8 is objected to because of the following informalities: claim 8 depends from a base claim 3 which is now cancelled by the amendment filed on 10/10/22.  It is also noted that if claim 8 is amended to depend from the base claim 2, it will be redundant in view of the current claim 4; and therefore, it is suggested that claim 8 be cancelled from the claim set. Appropriate correction is required.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed 
invention.


5.	Claims 1, 2, 4, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blundy et al. (US Patent No. 4,920,899).
Regarding claim 1, Blundy et al. teaches a process of forming brick lining in a furnace (10 and 60 see figures 1 and 2 respectively, also see column 3, lines 59-66 and column 4, lines 47-56) comprising stacking a plurality of tiers of bricks (88 and 81 see figures 1 and 2 respectively, also see  and column 5, lines 13-45) on a plurality of tiers regions (see figures 1 and  2 shows at least 2 tiers on the sidewall portion of the respective furnaces 10 and  60) on an inner surface of a hollow substantially cylindrical-shaped peripheral portion (see figures 1 and 2 show a furnace with a cylindrical-shaped  configuration)  of the furnace (10 and 60) to construct a side wall of the  furnace (see figures 1 and  2), wherein the two tier regions are different in terms of pre-lining radius (see in figure 2 the two portions defining the two tiers have different pre-lining radius, thus meeting the claimed limitation), wherein two circumferentially opposed side faces of each of the bricks (88 and 81, see figures 1 and 2 respectively) defines circumferential side faces (see figures 1 and 2 shows as such); and each of the bricks  has a circumferential side face that defines as a taper angle (see in figures 1 and 2, each of the bricks 88 and 81 respectively are configured as such).
 Blundy et al. also in figures 1 and 2 shows each of the bricks (88 and 81 respectively) having a circumferential dimension of a back face defining a back face width, and each of the bricks being identical in terms of the taper angle and height dimension are used, except for an adjustment brick (see both figured 1 and 2 show a brick fixed between the gap between the first tier and the second tier of bricks constitution an adjustment brick, thereby meeting the claimed limitation)  having a taper angle and/or a height dimension differing from that of the bricks identical in terms of the taper angle and height dimension.
Blundy et al.  also, in figures 1 and 2 further shows that the bricks (81 and 88) which are identical in terms of the taper angle and the height dimension; bricks identical in terms of length dimension but different in terms of the back-face width (i.e. due to the curvature of the cylindrical hollow furnace) are used in at least a part of each of the two tier regions.  
            Regarding claim 2, Blundy et al. teaches a brick lining forming method in which only bricks identical (81 and 88, see figures 1 and 2 respectively) in terms of the taper angle and the height dimension are used, except for an adjustment brick (see both figured 1 and 2 show  the brick fixed between the gap between the first tier and the second tier of bricks)  having a taper angle and/or a height dimension differing from that of the bricks identical in terms of the taper angle and height dimension. Figures 1 and 2 also show that in each of the remaining tier regions identical in terms of the pre-lining radius; bricks identical in terms of the taper angle, height dimension, length dimension and back face width are used in at least a part of each of the remaining tier regions (see figures 1 and 2, the brick 88 and 81 are configured as such).  
               Regarding claims 4, 7 and 8, Blundy et al. in figures 1 and 2 shows a plurality of bricks (i.e. stacking of bricks 88 and 81, see figures 1 and 2 respectively, also see column 5, lines 13-45) forming a lining of a refining furnace or a converter (10 and 60, see figures 1 and 2 respectively and also see column 1, lines 10-30). 
                                   Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Blundy et al. (US Patent No. 4,920,899) as applied to claim 1 above.
 	Regarding claims 5 and 9, Blundy et al. does not particularly teach a furnace lining  bricks (81 and 88) formed by molding while pressure is uniaxially applied to a mixture as set forth in this claim, however, claims 5 and 9 are essentially product-by -process claims, but as it has been well settled; even though product–by–process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product–by–process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Also see MPEP 2113. In this instant case the configuration and the manner of stacking of the plurality of brick (81 and 88) to from the lining as shown in figures 1 and 2 respectively, reads substantially on all aspects the claims as presented, irrespective of their method of forming.
 	  Regarding claim 6, Blundy et al. in figures 1 and 2 shows a plurality of bricks (i.e. stacking of bricks 88 and 81, see figures 1 and 2 respectively, also see column 5, lines 13-45) forming a lining of a refining furnace or converter (10 and 60, see 
figures 1 and 2 respectively and also see column 1, lines 10-30). 

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to 
applicant's disclosure.  Ross (US 3,272,490) is also cited in PTO-892.98.	
9.	Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.A/Examiner, Art Unit 1733    
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733